Per Curiam.

Defendant-appellant, Russell A. Huelsman, also known as Russell Apo Huelsman, hereinafter called appellant, appeals from the judgments and sentences of the court below entered in four separate criminal cases, identified in the records of that court as Cr. No. 46516, Cr. No. 46518, Cr. No. 46527, and Cr. No. 46762.
Appellant pleaded guilty to a charge of robbery in the second degree, a class B felony, in Cr. No. 46516, to another charge of robbery in the second degree, also a class B felony, in Cr. No. 46518, and to a charge of kidnapping, a class B felony, in Cr. No. 46762. In Cr. No. 46527, appellant pleaded guilty to count III, kidnapping, a class A felony, and count IV, assault in the first degree, a class B felony. Other pending charges were to be dismissed. On September 20, 1974, the court below sentenced appellant based upon these convictions to serve extended terms of imprisonment, finding under § 662(4) of the Hawaii Penal Code,1 hereinafter code, that appellant is a multiple offender whose criminality was so extensive that an extended term is warranted. The extended terms of imprisonment were calculated in accordance with § 661 of the code. Appellant was committed to prison to serve a life term sentence for kidnapping, a class A felony, and 20 *641year sentence for each of the class B felonies of which he was convicted; all of the sentences to be served concurrently by appellant. All four of these cases have been consolidated by stipulation for all purposes of this appeal.
Edward R. Lebb (Ing, Lebb & Yano of counsel) for defendant-appellant.
Charles A. Viviano, Deputy Prosecuting Attorney (Maurice Sapienza, Prosecuting Attorney, of counsel) for plaintiff-appellee.
We view the pertinent factual aspects relating to the hearing held in these cases for the imposition of extended term sentences to be very similar to those encountered in State v. Kamae, 56 Haw. 628, 548 P.2d 632 (1976), issued today. Indeed, all of the contentions presented before us by State v. Kamae, supra, have been again argued by appellant. In accordance with State v. Kamae, supra, we vacate the sentences and remand these cases for further proceedings not inconsistent with our holdings in State v. Kamae, supra.

 The original Hawaii Penal Code, enacted by Act 9, S.L.H. 1972, has never been printed in the supplements to the Hawaii Revised Statutes. Thus, all references to the Hawaii Penal Code should be to section 1 of Act 9, S.L.H. 1972.